Citation Nr: 1311000	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, L5, with degenerative changes, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran failed without showing good cause for a Travel Board hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim for an increased rating in September 2008 and indicated that he received treatment at the Pensacola VA community-based outpatient clinic.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The RO obtained in February 2009 records from the Pensacola VA community-based outpatient clinic from August 2008 to June 2009.  Pursuant to Hart, the AMC should obtain records from the Pensacola VA community-based outpatient clinic from September 2007 to August 2008, and the AMC should also obtain any additional records from that facility since February 2009. 

The RO last asked the Veteran to specifically identify treatment for his low back disability in October 2008.  The AMC should ask the appellant to identify all treatment for his low back disability.

The October 2008 VA examiner noted that additional limitations due to flare-ups cannot be determined without resorting to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case, the examiner did not sufficiently explain the reason for his inability to determine whether there were additional limitations due to flare-ups.  Therefore, another VA examination is necessary.

The representative in a March 2010 statement of representative in appeals case requested that the Veteran's claim file be returned to them for a more comprehensive VA Form 646 if the claimant did not report for his Travel Board hearing.  Therefore, the AMC should take appropriate steps to ensure that the Veteran's representative is provided the opportunity to prepare written argument after all development is completed and if the benefit is not granted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify all treatment for his lumbar spine disability.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the RO should obtain all records from the Pensacola VA community-based outpatient clinic from September 2007 to August 2008 and since February 2009.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his lumbar spine disability.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to spondylolisthesis, L5, with degenerative changes.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  If the examiner is unable to provide an opinion with respect to any of these matters without resorting to speculation that fact must be stated and the reasons why an opinion cannot be provided without resorting to speculation explained.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the development requested, the AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures at once.

5.  Thereafter, the AMC must readjudicate the issue on appeal.  The AMC must consider the claim under 38 C.F.R. § 3.321 (2012).  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

6.  Thereafter, if the benefit is not granted, the AMC should take appropriate steps to ensure that the Veteran's representative is provided the opportunity to prepare written argument before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


